 



Exhibit No. 10(R)
THE PROGRESSIVE CORPORATION
1995 INCENTIVE PLAN
SECTION 1. Purpose; Definitions.
            The purpose of The Progressive Corporation 1995 Incentive Plan (the
“Plan”) is to enable The Progressive Corporation (the “Company”) to attract,
retain and reward key employees of the Company and its Subsidiaries and
Affiliates and strengthen the mutuality of interests between such key employees
and the Company’s shareholders by offering such key employees equity or
equity-based incentives.
            For purposes of the Plan, the following terms shall be defined as
set forth below:
     (a) “Affiliate” means any entity (other than the Company and its
Subsidiaries) that is designated by the Board as a participating employer under
the Plan.
     (b) “Award” means any award of Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock, Stock Purchase Rights and Other Stock-Based
Awards under the Plan.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Book Value” means, as of any given date, on a per share basis (1) the
shareholders’ equity in the Company as of the end of the immediately preceding
fiscal year as reflected in the Company’s audited consolidated balance sheet as
of such year-end date, subject to such adjustments as the Committee shall
specify at or after grant, divided by (2) the number of outstanding shares of
Stock as of such year-end date, subject to such adjustments as the Committee
shall specify for events subsequent to such year-end date.
     (e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (f) “Committee” means the Committee referred to in Section 2 of the Plan.
     (g) “Company” means The Progressive Corporation, an Ohio corporation, or
any successor corporation.
     (h) “Deferred Stock” means an award of the right to receive Stock at the
end of a specified deferral period granted pursuant to Section 8.
     (i) “Disability” means disability as determined under procedures
established by the Committee for purposes of the Plan.

- 1 -



--------------------------------------------------------------------------------



 



     (j) “Disinterested Person” shall have the meaning set forth in
Rule 16b-3(c)(2)(i) as promulgated by the Securities and Exchange Commission
under the Exchange Act, or any successor definition adopted by the Commission.
     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (l) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest quoted selling price, regular way, of the Stock on such date
on the New York Stock Exchange or, if no such sale of the Stock occurs on the
New York Stock Exchange on such date, then such mean price on the next preceding
day on which the Stock was traded. If the Stock is no longer traded on the New
York Stock Exchange, then the Fair Market Value of the Stock shall be determined
by the Committee in good faith.
     (m) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option”, within the meaning of Section 422 of
the Code or any successor section thereto.
     (n) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
     (o) “Other Stock-Based Award” means an award granted pursuant to Section 10
that is valued, in whole or in part, by reference to, or is otherwise based on,
Stock.
     (p) “Plan” means The Progressive Corporation 1995 Incentive Plan, as
amended from time to time.
     (q) “Restricted Stock” means an award of shares that is granted pursuant to
Section 7 and is subject to restrictions.
     (r) “Section 16 participant” means a participant under the Plan who is then
subject to Section 16 of the Exchange Act.
     (s) “Stock” means the Common Shares, $1.00 par value per share, of the
Company.
     (t) “Stock Appreciation Right” means an award of rights that is granted
pursuant to Section 6.
     (u) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock and Deferred Stock, if the Committee so determines)
that is granted pursuant to Section 5.
     (v) “Stock Purchase Right” means an award of the right to purchase Stock
that is granted pursuant to Section 9.

- 2 -



--------------------------------------------------------------------------------



 



     (w) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
            In addition, the terms “Change in Control,” “Potential Change in
Control” and “Change in Control Price” shall have the meanings set forth,
respectively, in Sections 11(b), (c) and (d) and the term “Cause” shall have the
meaning set forth in Section 5(b)(8) below.
SECTION 2. Administration.
            The Plan shall be administered by the Executive Compensation
Committee of the Board (the “Committee”). The Committee shall consist of not
less than three directors of the Company, all of whom shall be Disinterested
Persons and “outside directors”, as defined in Section 162(m) of the Code and
the regulations promulgated thereunder. Such directors shall be appointed by the
Board and shall serve as the Committee at the pleasure of the Board. The
functions of the Committee specified in the Plan shall be exercised by the Board
if and to the extent that no Committee exists which has the authority to so
administer the Plan.
            The Committee shall have full power to interpret and administer the
Plan and full authority to select the individuals to whom Awards will be granted
and to determine the type and amount of Award(s) to be granted to each
participant, the consideration, if any, to be paid for such Award(s), the timing
of such Award(s), the terms and conditions of Awards granted under the Plan and
the terms and conditions of the related agreements which will be entered into
with participants. As to the selection of and grant of Awards to participants
who are not Section 16 participants, the Committee may delegate its
responsibilities to members of the Company’s management consistent with
applicable law.
            The Committee shall have the authority to adopt, alter and repeal
such rules, guidelines and practices governing the Plan as it shall, from time
to time, deem advisable; to interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any agreements relating thereto); to direct
employees of the Company or other advisors to prepare such materials or perform
such analyses as the Committee deems necessary or appropriate; and otherwise to
supervise the administration of the Plan.
            Any interpretation and administration of the Plan by the Committee,
and all actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its shareholders, Subsidiaries, Affiliates, all
participants in the Plan, their respective legal representatives, successors and
assigns, and upon all persons claiming under or through any of them. No member
of the Board or of the Committee shall incur any liability for any action taken
or omitted, or any determination made, in good faith in connection with the
Plan.

- 3 -



--------------------------------------------------------------------------------



 



SECTION 3. Stock Subject to the Plan.
     (a) Aggregate Stock Subject to the Plan. Subject to adjustment as provided
below in Section 3(c), the total number of shares of Stock reserved and
available for Awards under the Plan is 5,000,000. Any Stock issued hereunder may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.
     (b) Forfeiture or Termination of Awards of Stock. If any Stock subject to
any Award granted hereunder is forfeited or an Award otherwise terminates or
expires without the issuance of Stock, the Stock subject to such Award shall
again be available for distribution in connection with future Awards under the
Plan as set forth in Section 3(a), unless the participant who had been awarded
such forfeited Stock or the expired or terminated Award has theretofore received
dividends or other benefits of ownership with respect to such Stock. For
purposes hereof, a participant shall not be deemed to have received a benefit of
ownership with respect to such Stock by the exercise of voting rights or the
accumulation of dividends which are not realized due to the forfeiture of such
Stock or the expiration or termination of the related Award without issuance of
such Stock.
     (c) Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization, share dividend, share split, combination of shares or other
change in corporate structure of the Company affecting the Stock, such
substitution or adjustment shall be made in the aggregate number of shares of
Stock reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Options granted under the Plan, in the number and
purchase price of shares subject to outstanding Stock Purchase Rights granted
under the Plan, and in the number of shares subject to Restricted Stock Awards,
Deferred Stock Awards and any other outstanding Awards granted under the Plan as
may be approved by the Committee, in its sole discretion; provided that the
number of shares subject to any Award shall always be a whole number. Any
fractional shares shall be eliminated.
     (d) Annual Award Limit. No participant may be granted Stock Options or
other Awards under the Plan with respect to an aggregate of more than 300,000
shares of Stock (subject to adjustment as provided in Section 3(c) hereof)
during any calendar year.
SECTION 4. Eligibility.
            Officers and other key employees of the Company and its Subsidiaries
and Affiliates (but excluding members of the Committee and any person who serves
only as a director) who are responsible for or contribute to the management,
growth or profitability of the business of

- 4 -



--------------------------------------------------------------------------------



 



the Company or its Subsidiaries or Affiliates are eligible to be granted Awards
under the Plan.
SECTION 5. Stock Options.
     (a) Grant. Stock Options may be granted alone, in addition to or in tandem
with other Awards granted under the Plan or cash awards made outside of the
Plan. However, no Incentive Stock Option shall be issued in tandem with any
other Award other than a Stock Appreciation Right as provided for in Section 6.
The Committee shall determine the individuals to whom, and the time or times at
which, grants of Stock Options will be made, the number of shares purchasable
under each Stock Option and the other terms and conditions of the Stock Options
in addition to those set forth in Sections 5(b) and 5(c). Any Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve.
     Stock Options granted under the Plan may be of two types which shall be
indicated on their face: (i) Incentive Stock Options and (ii) Non-Qualified
Stock Options. Subject to Section 5(c) hereof, the Committee shall have the
authority to grant to any participant Incentive Stock Options, Non-Qualified
Stock Options or both types of Stock Options.
     (b) Terms and Conditions. Options granted under the Plan shall be evidenced
by Option Agreements, shall be subject to the following terms and conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:
     (1) Option Price. The option price per share of Stock purchasable under a
Non-Qualified Stock Option shall be determined by the Committee at the time of
grant and shall not be less than fifty percent of the Fair Market Value of the
Stock at the date of grant.
The option price per share of Stock purchasable under an Incentive Stock Option
shall be determined by the Committee at the time of grant and shall be not less
than 100% of the Fair Market Value of the Stock at the date of grant (or 110% of
the Fair Market Value of the Stock at the date of grant in the case of a
participant who at the date of grant owns shares possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or its parent or subsidiary corporations (as determined under
Section 424(d), (e) and (f) of the Code)).
     (2) Option Term. The term of each Stock Option shall be determined by the
Committee and may not exceed ten years from the date the Option is granted (or,
with respect to Incentive Stock Options, five years in the case of a participant
who at the date of grant owns shares possessing more than ten percent of the
total combined voting power of

- 5 -



--------------------------------------------------------------------------------



 



all classes of stock of the Company or its parent or subsidiary corporations (as
determined under Section 424(d), (e) and (f) of the Code)).
     (3) Exercise. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
or after grant; provided, however, that, except as provided in Section 5(b)(6)
and Section 11, unless otherwise determined by the Committee at or after grant,
no Stock Option shall be exercisable prior to six months and one day following
the date of grant. If any Stock Option is exercisable only in installments or
only after a specified vesting date, the Committee may accelerate or waive, in
whole or in part, such installment exercise provisions or vesting date, at any
time at or after grant based on such factors as the Committee shall determine,
in its sole discretion.
     (4) Method of Exercise. Subject to whatever installment exercise provisions
apply with respect to such Stock Option, and the six month and one day holding
period set forth in Section 5(b)(3), Stock Options may be exercised in whole or
in part, at any time during the option period, by giving to the Company written
notice of exercise specifying the number of shares of Stock to be purchased.
          Such notice shall be accompanied by payment in full of the option
price of the shares of Stock for which the Option is exercised, in cash or by
check or such other instrument as the Committee may accept. Subject to the
following sentence, unless otherwise determined by the Committee, in its sole
discretion, at or after grant, payment, in full or in part, of the option price
of (i) Incentive Stock Options may be made in the form of unrestricted Stock
then owned by the participant and (ii) Non-Qualified Stock Options may be made
in the form of unrestricted Stock then owned by the participant or Stock that is
part of the Non-Qualified Stock Option being exercised. Notwithstanding the
foregoing, any election by a Section 16 participant to satisfy such payment
obligation, in whole or in part, with Stock that is part of the Non-Qualified
Stock Option being exercised shall be subject to approval by the Committee, in
its sole discretion. The value of each such share surrendered or withheld shall
be 100% of the Fair Market Value of the Stock on the date the Option is
exercised.
          No Stock shall be issued pursuant to an exercise of an Option until
full payment has been made. A participant shall not have rights to dividends or
any other rights of a shareholder with respect to any Stock subject to an Option
unless and until the participant has given written notice of exercise, has paid
in full for such shares, has given, if

- 6 -



--------------------------------------------------------------------------------



 



requested, the representation described in Section 14(a) and such shares have
been issued to him.
     (5) Non-Transferability of Options. No Stock Option shall be transferable
by the participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
participant’s lifetime, only by the participant or, subject to Sections 5(b)(3)
and 5(c), by the participant’s authorized legal representative if the
participant is unable to exercise an Option as a result of the participant’s
Disability.
     (6) Termination by Death. Subject to Section 5(c), if any participant’s
employment by the Company or any Subsidiary or Affiliate terminates by reason of
death, any Stock Option held by such participant may thereafter be exercised, to
the extent such Option was exercisable at the time of death or would have become
exercisable within one year from the time of death had the participant continued
to fulfill all conditions of the Option during such period (or on such
accelerated basis as the Committee may determine at or after grant), by the
estate of the participant (acting through its fiduciary), for a period of one
year (or such other period as the Committee may specify at or after grant) from
the date of such death. The balance of the Stock Option shall be forfeited.
     (7) Termination by Reason of Disability. Subject to Sections 5(b)(3) and
5(c), if a participant’s employment by the Company or any Subsidiary or
Affiliate terminates by reason of Disability, any Stock Option held by such
participant may thereafter be exercised, to the extent such Option was
exercisable at the time of termination or would have become exercisable within
one year from the time of termination had the participant continued to fulfill
all conditions of the Option during such period (or on such accelerated basis as
the Committee may determine at or after grant), by the participant or by the
participant’s duly authorized legal representative if the participant is unable
to exercise the Option as a result of the participant’s Disability, for a period
of one year (or such other period as the Committee may specify at or after
grant) from the date of such termination of employment; provided, however, that
in no event may any such Option be exercised prior to six months and one day
from the date of grant; and provided, further, that if the participant dies
within such one-year period (or such other period as the Committee shall specify
at or after grant), any unexercised Stock Option held by such participant shall
thereafter be exercisable by the estate of the participant (acting through its
fiduciary) to the same extent to which it was exercisable at the time of death
for a period of one year from the date of such termination of employment. The
balance of the Stock Option shall be forfeited.

- 7 -



--------------------------------------------------------------------------------



 



     (8) Other Termination. Unless otherwise determined by the Committee at or
after the time of granting any Stock Option, if a participant’s employment by
the Company or any Subsidiary or Affiliate terminates for any reason other than
death or Disability, all Stock Options held by such participant shall thereupon
immediately terminate, except that if the participant is involuntarily
terminated by the Company or any Subsidiary or Affiliate without Cause, any such
Stock Option may be exercised, to the extent otherwise exercisable at the time
of such termination, at any time during the lesser of two months from the date
of such termination or the balance of such Stock Option’s term. For purposes of
this Plan, “Cause” means a felony conviction of a participant or the failure of
a participant to contest prosecution for a felony, or a participant’s willful
misconduct or dishonesty, any of which, in the judgment of the Committee, is
harmful to the business or reputation of the Company or any Subsidiary or
Affiliate.
     (c) Incentive Stock Options. Notwithstanding Section 4, only key employees
of the Company or any Subsidiary shall be eligible to receive Incentive Stock
Options. Notwithstanding Sections 5(b)(6) and (7), an Incentive Stock Option
shall be exercisable by (i) a participant’s authorized legal representative (if
the participant is unable to exercise the Incentive Stock Option as a result of
the participant’s Disability) only if, and to the extent, permitted by
Section 422 of the Code and Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder and (ii) by the participant’s estate, in the
case of death, or authorized legal representative, in the case of Disability, no
later than 10 years from the date the Incentive Stock Option was granted (in
addition to any other restrictions or limitations which may apply). Anything in
the Plan to the contrary notwithstanding, no term or provision of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code, or, without the consent of
the participant(s) affected, to disqualify any Incentive Stock Option under such
Section 422 or any successor Section thereto.
     (d) Buyout Provisions. The Committee may at any time buy out for a payment
in cash, Stock, Deferred Stock or Restricted Stock an Option previously granted,
based on such terms and conditions as the Committee shall establish and agree
upon with the participant, provided that no such transaction involving a
Section 16 participant shall be structured or effected in a manner that would
violate, or result in any liability on the part of the participant under,
Section 16 of the Exchange Act or the rules and regulations promulgated
thereunder.

- 8 -



--------------------------------------------------------------------------------



 



SECTION 6. Stock Appreciation Rights.
     (a) Grant. Stock Appreciation Rights may be granted alone, in addition to
or in tandem with other Awards granted under the Plan or cash awards made
outside of the Plan. The Committee shall determine the individuals to whom, and
the time or times at which, grants of Stock Appreciation Rights will be made and
the other terms and conditions of the Stock Appreciation Rights in addition to
those set forth in Section 6(b). Any Stock Appreciation Right granted under the
Plan shall be in such form as the Committee may from time to time approve. In
the case of Non-Qualified Stock Options, such rights may be granted either at or
after the time of the grant of the related Non-Qualified Stock Options. In the
case of Incentive Stock Options, such rights may be granted in tandem with
Incentive Stock Options only at the time of the grant of such Incentive Stock
Options and exercised only when the Fair Market Value of the Stock subject to
the Option exceeds the option price of the Option.
          Stock Appreciation Rights issued in tandem with Stock Options (“Tandem
SARs”) shall terminate and no longer be exercisable upon the termination or
exercise of the related Stock Option, subject to such provisions as the
Committee may specify at grant if a Stock Appreciation Right is granted with
respect to less than the full number of shares of Stock subject to the related
Stock Option.
          All Stock Appreciation Rights granted hereunder shall be exercised,
subject to Section 6(b), in accordance with the procedures established by the
Committee for such purpose. Upon such exercise, the participant shall be
entitled to receive an amount determined in the manner prescribed in
Section 6(b).
     (b) Terms and Conditions. Stock Appreciation Rights granted under the Plan
shall be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable:
     (1) Tandem SARs shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 and this Section 6, and Stock
Appreciation Rights granted separately (“Freestanding SARs”) shall be
exercisable as the Committee shall determine; provided, however, that any Stock
Appreciation Right granted to a Section 16 participant shall not be exercisable
at any time prior to six months and one day from the date of the grant of such
Stock Appreciation Right, except that this limitation shall not apply in the
event of the death of the participant prior to the expiration of the six-month
and one-day period.

- 9 -



--------------------------------------------------------------------------------



 



     (2) Upon the exercise of a Stock Appreciation Right, a participant shall be
entitled to receive an amount in cash or shares of Stock, as determined by the
Committee, equal in value to the excess of the Fair Market Value of one share of
Stock on the date of exercise of the Stock Appreciation Right over (i) the
option price per share specified in the related Stock Option in the case of
Tandem SARs, which price shall be fixed no later than the date of grant of the
Tandem SARs, or (ii) the price per share specified in the related Stock
Appreciation Rights Agreement in the case of Freestanding SARs, which price
shall be fixed at the date of grant and shall be not less than fifty percent of
the Fair Market Value of the Stock on the date of grant, multiplied by the
number of shares of Stock in respect of which the Stock Appreciation Right shall
have been exercised. The Committee, in its sole discretion, shall have the right
to determine the form of payment (i.e. cash, Stock or any combination thereof)
and to approve any election by the participant to receive cash, in whole or in
part, upon exercise of the Stock Appreciation Right . When payment is to be made
in Stock, the number of shares of Stock to be paid shall be calculated on the
basis of the Fair Market Value of the Stock on the date of exercise.
Notwithstanding the foregoing, the Committee may unilaterally limit the
appreciation in value of any Stock Appreciation Right at any time prior to
exercise.
     (3) Upon the exercise of a Tandem SAR, the Stock Option or part thereof to
which such Tandem SAR is related shall be deemed to have been exercised.
     (4) In its sole discretion, the Committee may grant “Limited” Stock
Appreciation Rights under this Section 6; that is, Freestanding SARs that become
exercisable only in the event of a Change in Control or a Potential Change in
Control, subject to such terms and conditions as the Committee may specify at
grant. Such Limited Stock Appreciation Rights shall be settled solely in cash.
     (5) Stock Appreciation Rights shall not be transferable by the participant
other than by will or by the laws of descent and distribution, and all Stock
Appreciation Rights shall be exercisable, during the participant’s lifetime,
only by the participant or, subject to Section 6(b)(6), by the participant’s
authorized legal representative if the participant is unable to exercise a Stock
Appreciation Right as a result of the participant’s Disability.
     (6) Unless varied by the Committee, Stock Appreciation Rights shall be
subject to the terms and conditions specified for Stock Options in
Sections 5(b)(6), (7) and (8) and 5(d), except that the terms and conditions
applicable to any Stock Appreciation Right held by a Section 16 participant
shall not be varied in a manner that would cause the exercise or cancellation of
such Stock Appreciation Right to fail to

- 10 -



--------------------------------------------------------------------------------



 



qualify for any applicable exemption from Section 16(b) of the Exchange Act
provided by Rule 16b-3 thereunder.
SECTION 7. Restricted Stock.
     (a) Grant. Shares of Restricted Stock may be issued alone, in addition to
or in tandem with other Awards under the Plan or cash awards made outside of the
Plan. The Committee shall determine the individuals to whom, and the time or
times at which, grants of Restricted Stock will be made, the number of shares of
Restricted Stock to be awarded to each participant, the price (if any) to be
paid by the participant (subject to Section 7(b)), the date or dates upon which
Restricted Stock Awards will vest and the period or periods within which such
Restricted Stock Awards may be subject to forfeiture, and the other terms and
conditions of such Awards in addition to those set forth in Section 7(b).
          The Committee may condition the grant of Restricted Stock upon the
attainment of specified performance goals or such other factors as the Committee
may determine in its sole discretion.
     (b) Terms and Conditions. Restricted Stock awarded under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable. A participant who receives a Restricted Stock
Award shall not have any rights with respect to such Award, unless and until
such participant has executed an agreement evidencing the Award in the form
approved from time to time by the Committee and has delivered a fully executed
copy thereof to the Company, and has otherwise complied with the applicable
terms and conditions of such Award.
     (1) The purchase price for shares of Restricted Stock shall be determined
by the Committee at the time of grant and may be equal to their par value or
zero.
     (2) Awards of Restricted Stock must be accepted by executing a Restricted
Stock Award agreement and paying whatever price (if any) is required under
Section 7(b)(1).
     (3) Each participant receiving a Restricted Stock Award shall be issued a
stock certificate in respect of such shares of Restricted Stock. Such
certificate shall be registered in the name of such participant, and shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award.
     (4) The Committee shall require that the stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any Restricted Stock Award, the

- 11 -



--------------------------------------------------------------------------------



 



participant shall have delivered to the Company a stock power, endorsed in
blank, relating to the Stock covered by such Award.
     (5) Subject to the provisions of this Plan and the Restricted Stock Award
agreement, during a period set by the Committee commencing with the date of such
Award (the “Restriction Period”), the participant shall not be permitted to
sell, transfer, pledge, assign or otherwise encumber the shares of Restricted
Stock awarded under the Plan. The Restriction Period shall not be less than six
months and one day in duration (“Minimum Restriction Period”). Subject to these
limitations and the Minimum Restriction Period requirement, the Committee, in
its sole discretion, may provide for the lapse of such restrictions in
installments and may accelerate or waive such restrictions, in whole or in part,
based on service, performance or such other factors and criteria as the
Committee may determine, in its sole discretion.
     (6) Except as provided in this Section 7(b)(6), Section 7(b)(5) and Section
7(b)(7), the participant shall have, with respect to the shares of Restricted
Stock awarded, all of the rights of a shareholder of the Company, including the
right to vote the Stock, and the right to receive any dividends. The Committee,
in its sole discretion, as determined at the time of award, may permit or
require the payment of cash dividends to be deferred and, if the Committee so
determines, reinvested, subject to Section 14(f), in additional Restricted Stock
to the extent shares are available under Section 3, or otherwise reinvested.
Stock dividends issued with respect to Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares with respect to which
such dividends are issued.
     (7) No Restricted Stock shall be transferable by a participant otherwise
than by will or by the laws of descent and distribution.
     (8) If a participant’s employment by the Company or any Subsidiary or
Affiliate terminates by reason of death, any Restricted Stock held by such
participant shall thereafter vest or any restriction lapse, to the extent such
Restricted Stock would have become vested or no longer subject to restriction
within one year from the time of death had the participant continued to fulfill
all of the conditions of the Restricted Stock Award during such period (or on
such accelerated basis as the Committee may determine at or after grant). The
balance of the Restricted Stock shall be forfeited.

- 12 -



--------------------------------------------------------------------------------



 



     (9) If a participant’s employment by the Company or any Subsidiary or
Affiliate terminates by reason of Disability, any Restricted Stock held by such
participant shall thereafter vest or any restriction lapse, to the extent such
Restricted Stock would have become vested or no longer subject to restriction
within one year from the time of termination had the participant continued to
fulfill all of the conditions of the Restricted Stock Award during such period
(or on such accelerated basis as the Committee may determine at or after grant),
subject in all cases to the Minimum Restriction Period requirement. The balance
of the Restricted Stock shall be forfeited.
     (10) Unless otherwise determined by the Committee at or after the time of
granting any Restricted Stock, if a participant’s employment by the Company or
any Subsidiary or Affiliate terminates for any reason other than death or
Disability, the Restricted Stock held by such participant which is unvested or
subject to restriction at the time of termination shall thereupon be forfeited.
     (c) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Restricted Stock Award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
SECTION 8. Deferred Stock.
     (a) Grant. Deferred Stock may be awarded alone, in addition to or in tandem
with other Awards granted under the Plan or cash awards made outside of the
Plan. The Committee shall determine the individuals to whom, and the time or
times at which, Deferred Stock shall be awarded, the number of shares of
Deferred Stock to be awarded to any participant, the duration of the period (the
“Deferral Period”) during which, and the conditions under which, receipt of the
Stock will be deferred, and the other terms and conditions of the Award in
addition to those set forth in Section 8(b).
          The Committee may condition the grant of Deferred Stock upon the
attainment of specified performance goals or such other factors as the Committee
shall determine, in its sole discretion.
     (b) Terms and Conditions. Deferred Stock Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

- 13 -



--------------------------------------------------------------------------------



 



     (1) The purchase price for shares of Deferred Stock shall be determined at
the time of grant and may be equal to their par value or zero, as determined by
the Committee. Subject to the provisions of the Plan and the Award agreement
referred to in Section 8(b)(9), Deferred Stock Awards may not be sold, assigned,
transferred, pledged or otherwise encumbered during the Deferral Period. At the
expiration of the Deferral Period (or the Elective Deferral Period referred to
in Section 8(b)(8), where applicable), share certificates shall be delivered to
the participant, or his legal representative, for the shares covered by the
Deferred Stock Award. The Deferral Period applicable to any Deferred Stock Award
shall not be less than six months and one day (“Minimum Deferral Period”).
     (2) Unless otherwise determined by the Committee at grant, amounts equal to
any dividends declared during the Deferral Period with respect to the number of
shares covered by a Deferred Stock Award will be paid to the participant
currently, or deferred and deemed to be reinvested in additional Deferred Stock,
or otherwise reinvested, all as determined at or after the time of the Award by
the Committee, in its sole discretion.
     (3) No Deferred Stock shall be transferable by a participant otherwise than
by will or by the laws of descent and distribution.
     (4) If a participant’s employment by the Company or any Subsidiary or
Affiliate terminates by reason of death, any Deferred Stock held by such
participant shall thereafter vest or any restriction lapse, to the extent such
Deferred Stock would have become vested or no longer subject to restriction
within one year from the time of death had the participant continued to fulfill
all of the conditions of the Deferred Stock Award during such period (or on such
accelerated basis as the Committee may determine at or after grant). The balance
of the Deferred Stock shall be forfeited.
     (5) If a participant’s employment by the Company or any Subsidiary or
Affiliate terminates by reason of Disability, any Deferred Stock held by such
participant shall thereafter vest or any restriction lapse, to the extent such
Deferred Stock would have become vested or no longer subject to restriction
within one year from the time of termination had the participant continued to
fulfill all of the conditions of the Deferred Stock Award during such period (or
on such accelerated basis as the Committee may determine at or after grant),
subject in all cases to the Minimum Deferral Period requirement. The balance of
the Deferred Stock shall be forfeited.

- 14 -



--------------------------------------------------------------------------------



 



     (6) Unless otherwise determined by the Committee at or after the time of
granting any Deferred Stock Award, if a participant’s employment by the Company
or any Subsidiary or Affiliate terminates for any reason other than death or
Disability, all Deferred Stock held by such participant which is unvested or
subject to restriction shall thereupon be forfeited.
     (7) Based on service, performance or such other factors or criteria as the
Committee may determine, the Committee may, at or after grant, accelerate the
vesting of all or any part of any Deferred Stock Award or waive a portion of the
Deferral Period for all or any part of such Award, subject in all cases to the
Minimum Deferral Period requirement.
     (8) A participant may elect to further defer receipt of a Deferred Stock
Award (or an installment of an Award) for a specified period or until a
specified event (the “Elective Deferral Period”), subject in each case to the
Committee’s approval and the terms of this Section 8 and such other terms as are
determined by the Committee, all in its sole discretion. Subject to any
exceptions approved by the Committee, such election must be made at least
12 months prior to completion of the Deferral Period for such Deferred Stock
Award (or such installment).
     (9) Each such Award shall be confirmed by, and subject to the terms of, a
Deferred Stock Award agreement evidencing the Award in the form approved from
time to time by the Committee.
     (c) Minimum Value Provisions. In order to better ensure that award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem
performance-based or other Award designed to guarantee a minimum value, payable
in cash or Stock to the recipient of a Deferred Stock Award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.
SECTION 9. Stock Purchase Rights.
     (a) Grant. Stock Purchase Rights may be granted alone, in addition to or in
tandem with other Awards granted under the Plan or cash awards made outside the
Plan. The Committee shall determine the individuals to whom, and the time or
times at which, grants of Stock Purchase Rights will be made, the number of
shares of Stock which may be purchased pursuant to the Stock Purchase Rights,
and the other terms and conditions of the Stock Purchase Rights in addition to
those set forth in Section 9(b). The Stock subject to the Stock Purchase Rights
may be purchased, as determined by the Committee at the time of grant:

- 15 -



--------------------------------------------------------------------------------



 



     (1) at the Fair Market Value of such Stock on the date of grant;
     (2) at 50% of the Fair Market Value of such Stock on the date of grant;
     (3) at an amount equal to the Book Value of such Stock on the date of
grant; or
     (4) at an amount equal to the par value of such Stock on the date of grant.
            Subject to Section 9(b) hereof, the Committee may also impose such
deferral, forfeiture or other terms and conditions as it shall determine, in its
sole discretion, on such Stock Purchase Rights or the exercise thereof.
            Each Stock Purchase Right Award shall be confirmed by, and be
subject to the terms of, a Stock Purchase Rights Agreement which shall be in
form approved by the Committee.
     (b) Terms and Conditions. Stock Purchase Rights may contain such additional
terms and conditions not inconsistent with the terms of the Plan as the
Committee shall deem desirable, and shall generally be exercisable for such
period as shall be determined by the Committee. However, Stock Purchase Rights
granted to Section 16 participants shall not become exercisable earlier than six
months and one day after the grant date. Stock Purchase Rights shall not be
transferable by a participant other than by will or by the laws of descent and
distribution.
SECTION 10. Other Stock-Based Awards.
     (a) Grant. Other Awards of Stock and other Awards that are valued, in whole
or in part, by reference to, or are otherwise based on, Stock, including,
without limitation, performance shares, convertible preferred stock, convertible
debentures, exchangeable securities and Stock Awards or options valued by
reference to Book Value or subsidiary performance, may be granted alone, in
addition to or in tandem with other Awards granted under the Plan or cash awards
made outside of the Plan.
            At the time the Stock or Other Stock-Based Award is granted, the
Committee shall determine the individuals to whom and the time or times at which
such Stock or Other Stock-Based Awards shall be awarded, the number of shares of
Stock to be used in computing an Award or which are to be awarded pursuant to
such Awards, the consideration, if any, to be paid for such Stock or Other
Stock-Based Awards, and all other terms and conditions of the Awards in addition
to those set forth in Section 10(b).
            The provisions of Other Stock-Based Awards need not be the same with
respect to each participant.

- 16 -



--------------------------------------------------------------------------------



 



     (b) Terms and Conditions. Other Stock-Based Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:
     (1) Subject to the provisions of this Plan and the Award agreement referred
to in Section 10(b)(5) below, Stock awarded or subject to Awards made under this
Section 10 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Stock is issued, or, if later, the
date on which any applicable restriction, performance, holding or deferral
period or requirement is satisfied or lapses. All Stock or Other Stock Based
Awards granted under this Section 10 shall be subject to a minimum holding
period (including any applicable restriction, performance and/or deferral
periods) of six months and one day (“Minimum Holding Period”).
     (2) Subject to the provisions of this Plan and the Award agreement and
unless otherwise determined by the Committee at the time of grant, the recipient
of an Other Stock-Based Award shall be entitled to receive, currently or on a
deferred basis, interest or dividends or interest or dividend equivalents with
respect to the number of shares of Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion, and the
Committee may provide that such amounts (if any) shall be deemed to have been
reinvested in additional Stock or otherwise reinvested.
     (3) Subject to the Minimum Holding Period, any Other Stock-Based Award and
any Stock covered by any such Award shall vest or be forfeited to the extent, at
the times and subject to the conditions, if any, provided in the Award
agreement, as determined by the Committee, in its sole discretion.
     (4) In the event of the participant’s Disability or death, or in cases of
special circumstances, the Committee may, in its sole discretion, waive, in
whole or in part, any or all of the remaining limitations imposed hereunder or
under any related Award agreement (if any) with respect to any part or all of
any Award under this Section 10, provided that the Minimum Holding Period
requirement may not be waived, except in case of a participant’s death.
     (5) Each Award shall be confirmed by, and subject to the terms of, an
agreement or other instrument evidencing the Award in the form approved from
time to time by the Committee, the Company and the participant.
     (6) Stock (including securities convertible into Stock) issued on a bonus
basis under this Section 10 shall be

- 17 -



--------------------------------------------------------------------------------



 



issued for no cash consideration. Stock (including securities convertible into
Stock) purchased pursuant to a purchase right awarded under this Section 10
shall bear a price of at least 50% of the Fair Market Value of the Stock on the
date of grant. The purchase price of such Stock, and of any Other Stock Based
Award granted hereunder, or the formula by which such price is to be determined,
shall be fixed by the Committee at the time of grant.
     (7) In the event that any “derivative security”, as defined in
Rule 16a-1(c) (or any successor thereto) promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, is awarded pursuant to
this Section 10 to any Section 16 participant, such derivative security shall
not be transferrable other than by will or by the laws of descent and
distribution.
SECTION 11. Change In Control Provision.
     (a) Impact of Event. In the event of: (1) a “Change in Control” as defined
in Section 11(b) or (2) a “Potential Change in Control” as defined in
Section 11(c), the following acceleration and valuation provisions shall apply:
     (1) Any Stock Appreciation Rights and any Stock Options awarded under the
Plan not previously exercisable and vested shall become fully exercisable and
vested;
     (2) The restrictions and deferral limitations applicable to any Restricted
Stock, Deferred Stock, Stock Purchase Rights and Other Stock-Based Awards shall
lapse and such shares and awards shall be deemed fully vested; and
     (3) The value of all outstanding Awards, in each case to the extent vested,
shall, unless otherwise determined by the Committee in its sole discretion at or
after grant but prior to any Change in Control or Potential Change in Control,
be cashed out on the basis of the “Change in Control Price” as defined in
Section 11(d) as of the date such Change in Control or such Potential Change in
Control is determined to have occurred;
provided, however, that the provisions of Sections 11(a)(1)-(3) shall not apply
with respect to Awards granted to any Section 16 participant which have been
held by such participant for less than six months and one day as of the date
that such Change in Control or Potential Change in Control is determined to have
occurred.
     (b) Definition of Change in Control. For purposes of Section 11(a), a
“Change in Control” means the happening of any of the following:

- 18 -



--------------------------------------------------------------------------------



 



     (1) When any “person” as defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Company and any Subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
Subsidiary (including any trustee of such plan acting as trustee), directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, as amended from time to time), of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that the terms “person” and
“group” shall not include any “Excluded Director”, and the term “Excluded
Director” means any director who, on the effective date of the Plan, is the
beneficial owner of or has the right to acquire an amount of Stock equal to or
greater than five percent of the number of shares of Stock outstanding on such
effective date; and further provided that, unless otherwise determined by the
Board or any committee thereof, the terms “person” and “group” shall not include
any entity or group of entities which has acquired Stock of the Company in the
ordinary course of business for investment purposes only and not with the
purpose or effect of changing or influencing the control of the Company, or in
connection with or as a participant in any transaction having such purpose or
effect, (“Investment Intent”), as demonstrated by the filing by such entity or
group of a statement on Schedule 13G (including amendments thereto) pursuant to
Regulation 13D under the Exchange Act, as long as such entity or group continues
to hold such Stock with an Investment Intent;
     (2) When, during any period of 24 consecutive months during the existence
of the Plan, the individuals who, at the beginning of such period, constitute
the Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof; provided, however, that a director who
was not a director at the beginning of such 24-month period shall be deemed to
have satisfied such 24-month requirement (and be an Incumbent Director) if such
director was elected by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors
either actually (because they were directors at the beginning of such 24-month
period) or by prior operation of this Section 11(b)(2); or
     (3) The occurrence of a transaction requiring shareholder approval for the
acquisition of the Company by an entity other than the Company or a Subsidiary
through purchase of assets, by merger or otherwise; provided, however, a change
in control shall not be deemed to be a Change in Control for purposes of the
Plan if the Board approves such change prior to either (i) the commencement of

- 19 -



--------------------------------------------------------------------------------



 



any of the events described in Section (b)(l), (2), or (3) or (c)(l) or (ii) the
commencement by any person other than the Company of a tender offer for Stock.
     (c) Definition of Potential Change in Control. For purposes of
Section 11(a), a “Potential Change in Control” means the happening of any one of
the following:
     (1) The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 11(b); or
     (2) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company or a Subsidiary or any Company
employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing 5% or more of the combined
voting power of the Company’s outstanding securities and the adoption by the
Board of a resolution to the effect that a Potential Change in Control of the
Company has occurred for purposes of this Plan.
     (d) Change in Control Price. For purposes of this Section 11, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index, or paid or offered in
any bona fide transaction related to a Change in Control or Potential Change in
Control of the Company, at any time during the 60-day period immediately
preceding the occurrence of the Change in Control (or, where applicable, the
occurrence of the Potential Change in Control event), in each case as determined
by the Committee, except that, in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, such price shall be
based only on transactions reported for the date on which the participant
exercises such Stock Appreciation Rights or, where applicable, the date on which
a cashout occurs under Section 11(a)(3).
SECTION 12. Amendments and Termination.
            The Board may at any time, in its sole discretion, amend, alter or
discontinue the Plan, but no such amendment, alteration or discontinuation shall
be made which would impair the rights of a participant under an Award
theretofore granted, without the participant’s consent. The Company shall submit
to the shareholders of the Company for their approval any amendments to the Plan
which are required by Section 16 of the Exchange Act, or the rules and
regulations thereunder, to be approved by the shareholders.
            The Committee may at any time, in its sole discretion, amend the
terms of any Award, but no such amendment shall be made which would impair the
rights of a participant under an Award theretofore granted,

- 20 -



--------------------------------------------------------------------------------



 



without the participant’s consent; nor shall any such amendment be made which
would make the applicable exemptions provided by Rule 16b-3 under the Exchange
Act unavailable to any Section 16 participant holding the Award without the
participant’s consent. The Committee may also substitute new Stock Options for
previously granted Stock Options (on a one-for-one or other basis), including
previously granted Stock Options having a higher option price.
            Subject to the above provisions, the Board shall have all necessary
authority to amend the Plan to take into account changes in applicable
securities and tax laws and accounting rules, as well as other developments.
SECTION 13. Unfunded Status of Plan.
            The Plan is intended to constitute an “unfunded” plan for incentive
and deferred compensation. With respect to any payments not yet made to a
participant by the Company, nothing contained herein shall give any such
participant any rights that are greater than those of a general creditor of the
Company.
SECTION 14. General Provisions.
     (a) The Committee may require each participant acquiring Stock pursuant to
an Award under the Plan to represent to and agree with the Company in writing
that the participant is acquiring the Stock without a view to distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.
            All shares of Stock or other securities delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Stock is then listed, and any applicable federal or state securities laws, and
the Committee may cause a legend or legends to be put on any certificates for
such shares to make appropriate reference to such restrictions.
     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.
     (c) Neither the adoption of the Plan, nor its operation, nor any document
describing, implementing or referring to the Plan, or any part thereof, shall
confer upon any participant under the Plan any right to continue in the employ,
or as a director, of the Company or any Subsidiary or Affiliate, or shall in any
way

- 21 -



--------------------------------------------------------------------------------



 



affect the right and power of the Company or any Subsidiary or Affiliate to
terminate the employment, or service as a director, of any participant under the
Plan at any time with or without assigning a reason therefor, to the same extent
as the Company or any Subsidiary or Affiliate might have done if the Plan had
not been adopted.
     (d) For purposes of this Plan, a transfer of a participant between the
Company and its Subsidiaries and Affiliates shall not be deemed a termination of
employment.
     (e) No later than the date as of which an amount first becomes includable
in the gross income of the participant for federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to such amount. Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Stock, including unrestricted Stock previously owned by the participant or
Stock that is part of the Award that gives rise to the withholding requirement.
Notwithstanding the foregoing, any election by a Section 16 participant to
settle such tax withholding obligation with Stock that is part of such Award
shall be subject to approval by the Committee, in its sole discretion. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company and its Subsidiaries and Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
     (f) The actual or deemed reinvestment of dividends or dividend equivalents
in additional Restricted Stock (or in Deferred Stock or other types of Awards)
at the time of any dividend payment shall only be permissible if sufficient
shares of Stock are available under Section 3 for such reinvestment (taking into
account then outstanding Stock Options, Stock Purchase Rights and other Plan
Awards).
     (g) The Plan, all Awards made and actions taken thereunder and any
agreements relating thereto shall be governed by and construed in accordance
with the laws of the State of Ohio.
     (h) All agreements entered into with participants pursuant to the Plan
shall be subject to the Plan.
     (i) The provisions of Awards need not be the same with respect to each
participant.

- 22 -



--------------------------------------------------------------------------------



 



     SECTION 15. Shareholder Approval; Effective Date of Plan.
            The Plan was adopted by the Board on February 10, 1995 and is
subject to approval by the holders of the Company’s outstanding Stock, in
accordance with applicable law. The Plan will become effective on the date of
such approval.
     SECTION 16. Term of Plan.
            No Award shall be granted pursuant to the Plan on or after
February 10, 2005, but Awards granted prior to such date may extend beyond that
date.

- 23 -